DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment 
Applicant's response to the last Office Action, filed on 3/24/2021 has been entered and made of record.


Response to Arguments
Applicant's arguments with respect to claims 1, 8, 9 have been considered but are moot in view of the new grounds of rejection. 

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mitarai (US 2017/0091671) in view of Kutaragi et al. (US 2014/0289323) in view of Gaidon (US 2015/0248586).

Regarding claim 1, Mitarai teaches an image analysis device, comprising one or more processors configured to: receive an image (see figure 3, where Mitarai discusses capturing an image);
calculate feature amount information indicating a feature of a region of the image (see figure 3, where Mitarai discusses feature extraction);
recognize a known object from the image based at least in part on the feature amount information, an identity of the known object included in learning data used as part of an image recognition training process (see para. 0035-0036, where Mitarai discusses a learning process that recognizes a specific known category object).
and a plurality of features of a plurality of known objects included in the learning data, the plurality of features being combined to generate the generalization object; output object information of an object identified from the image as the known object or the generalization object.
However, Gaidon teaches recognize a generalization object from the image based at least in part on the feature amount information and a plurality of features of a plurality of known objects included in the learning data, the plurality of features being combined to generate the generalization object (see para. 0020, where Gaidon discusses the generic detection model is trained on a combined group of labeled images of objects from different categories).
Kutaragi teaches output object information of an object identified from the image as the known object or the generalization object (see figure 4A-4B, figure 6A, para. 0122, 0127, 0138, where Kutaragi discusses outputting generic and specific object data in the image). 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mitarai and Gaidon with Kutaragi to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform object detection and classification.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Mitarai and Gaidon in this manner in order to improve object detection and classification by determining whether objects are described as specific or general categories using a general model based on different objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming 

Regarding claim 2, Kutaragi teaches wherein the one or more processors:  integrate known-object data and generalization-object data into integrated data, the known-object data comprising the known object recognized by the known-object recognizer, the generalization-object data comprising the generalization object recognized by the generalization-object recognizer (see figure 4A-4B, figure 6A, para. 0122, 0127, where Kutaragi discusses an image with integrated specific and generic objects in an image and labeling the objects); and
determine the object as the known object when a position of the known object and a position of the generalization object in the integrated data match each other, and determine the object as the generalization object when the position of the known object and the position of the generalization object in the integrated data do not match each other (see figure 4A-4B, figure 6A, para. 0115, where Kutaragi discusses detecting co-occurring specific and generic objects in an image and labeling the objects).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mitarai and Gaidon with Kutaragi 

Regarding claim 3, Kutaragi teaches wherein the one or more processors: integrate the known-object data and the generalization-object data of the integrated data into regions of interest, and determine whether the position of the known object and the position of the generalization object match each other in each region of interest of the regions of interest (see figure 4A-4B, figure 6A, para. 0115, where Kutaragi discusses detecting co-occurring specific and generic objects in an image and labeling the objects).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mitarai and Gaidon with Kutaragi to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform object detection and classification.

Regarding claim 4, Gaidon teaches wherein the one or more processors recognize the generalization object by using a learning model, the learning model is configured to be used for recognizing the generalization object as a single object category (see para. 0020, where Gaidon discusses the generic detection model is trained on a group of labeled images of objects from different categories).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mitarai and Gaidon with Kutaragi 

Regarding claim 7, Kutaragi teaches wherein the object information comprises at least one of a number of known objects, a number of generalization objects, a position of the known object, a position of the generalization object, a bounding box surrounding the known object, a bounding box surrounding the generalization object, a mask on an area of the known object, or a mask on an area of the generalization object (see figure 4A-4B, figure 6A, para. 0122, 0127, where Kutaragi discusses detecting specific and generic objects in an image and labeling the objects).
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mitarai and Gaidon with Kutaragi to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform object detection and classification.

Claim 8 is rejected as applied to claim 1 as pertaining to a corresponding method.

Claim 9 is rejected as applied to claim 1 as pertaining to a corresponding computer program product comprising a non-transitory computer readable medium.



s 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mitarai (US 2017/0091671) in view of Kutaragi et al. (US 2014/0289323) in view of Gaidon (US 2015/0248586) in view of Novotny et al. (US 2017/0330059).

Regarding claim 5, Mitarai, Kutaragi, and Gaidon do not expressly teach wherein the one or more processors identify the known object or the generalization object by a bounding box surrounding the known object or the generalization object.   However, Novotny teaches wherein the one or more processors identify the known object or the generalization object by a bounding box surrounding the known object or the generalization object (see figure 2, para. 0152, where Novotny discusses segmentation masks converted into bounding boxes surrounding objects in the image).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mitarai, Kutaragi, and Gaidon with Novotny to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform object detection and classification.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Mitarai, Kutaragi, and Gaidon in this manner in order to improve object detection and classification by using a bounding box to filter the regions that are defined as specific or general categories.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Mitarai, Kutaragi, and Gaidon, while the teaching of Novotny continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of determining whether the detected objects are 

Regarding claim 6, Mitarai, Kutaragi, and Gaidon do not expressly teach wherein the one or more processors identify the known object or the generalization object by a mask on an area of the known object or the generalization object.  However, Novotny teaches wherein the one or more processors identify the known object or the generalization object by a mask on an area of the known object or the generalization object (see figure 2, para. 0152, where Novotny discusses segmentation masks converted into bounding boxes surrounding objects in the image).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mitarai, Kutaragi, and Gaidon with Novotny to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform object detection and classification.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Mitarai, Kutaragi, and Gaidon in this manner in order to improve object detection and classification by using a mask to filter the regions that are defined as specific or general categories.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Mitarai, Kutaragi, and Gaidon, while the teaching of Novotny .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663